UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6307



DEREK MARQUIS FLEMING,

                                           Petitioner - Appellant,

          versus


KEITH E. OLSON, Warden, F.C.I. Beckley,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-660-5)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek Marquis Fleming appeals the district court’s orders (1)

denying his motion filed under Fed. R. Civ. P. 60(b)(6), to vacate

the court’s order denying relief on his 28 U.S.C. § 2241 (1994)

petition and (2) denying his motion for reconsideration.          We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. Fleming v. Olson, No. CA-97-660-5 (S.D.W. Va. Jan.

4, 2002; Jan. 28, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2